UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53



           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                           Submitted December 13, 2005*
                            Decided December 27, 2005

                                      Before

                     Hon. WILLIAM J. BAUER, Circuit Judge

                     Hon. MICHAEL S. KANNE, Circuit Judge

                     Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-1797

UNITED STATES OF AMERICA,                           Appeal from the United States
         Plaintiff-Appellee,                        District Court for the Central
                                                    District of Illinois.
              v.
                                                    No. 04 CR 40035
JERMAINE JACKSON,
         Defendant-Appellant.                       Michael M. Mihm,
                                                    Judge.

                                    ORDER

      Police in Rock Island, Illinois, stopped Jermaine Jackson on the street
moments after two men reported being victims of an attempted armed robbery.
Jackson had a handgun and was arrested. He was charged by federal authorities
with possession of a firearm by a felon, 18 U.S.C. § 922(g)(1), and moved to suppress
the gun on the theory that the police lacked reasonable suspicion when they
detained him. The district court denied the motion after holding an evidentiary
hearing, and Jackson then entered a conditional guilty plea reserving the right to


      *
        This court previously granted appellant Jackson’s unopposed motion to
waive oral argument. Thus, the appeal is submitted on the briefs and record. See
Fed. R. App. P. 34(f); Cir. R. 34(e).
No. 05-1797                                                                    Page 2
challenge the suppression ruling on appeal. We uphold that decision and affirm
Jackson’s conviction.

       Two patrol officers were the only witnesses at the hearing on Jackson’s
motion to suppress. Officer Joseph Sisler testified that he and his partner, Officer
Hufford, were on patrol at approximately 1:30 a.m., on Sunday, March 28, 2004,
when a motorist, Brian Church, flagged them down and reported that three black
men dressed in dark clothing had just tried to rob him and his passenger about a
block away. The tallest of the three, Church said, had pulled a handgun and
threatened to kill him. According to Sisler, Church stated that the three men
started walking south on 14½ Street toward 9th Avenue after the confrontation.
Church’s passenger, Sisler said, gave the same account. Sisler explained that,
while he was interviewing the victims, Officer Hufford alerted other patrol units by
radio. That broadcast, Sisler said, generated a quick response from Officer Richard
Landi, who radioed back that he had spotted suspects matching the description and
needed assistance in executing a high-risk stop at 14½ Street and 12th Avenue,
about three blocks away from the site of the reported confrontation. Sisler testified
that he and Hufford arrived in their squad car at Landi’s location within five
minutes of encountering Church and his passenger. As they arrived, he said, Landi
shined a floodlight on three black men, and then all three officers exited their squad
cars with their guns drawn and ordered the men to stop.

       Officer Landi, the government’s other witness, corroborated Officer Sisler’s
account. Landi testified that he heard Officer Hufford’s report of an apparent
robbery attempt by three black men in dark clothing, one of them taller than the
other two and armed with a gun, who were last seen walking southbound on
14½ Street near 9th Avenue. Landi drove to that location, and then followed 14½
Street south until he observed the three black men standing at 14½ Street and 12th
Avenue. Landi had seen no one else on the street, and when the three men saw
him, they turned and started walking southbound on 14½ Street. By then, Landi
continued, Sisler and Hufford arrived, and the three officers ordered the suspects to
stop at gunpoint. Landi pointed his gun at Jackson, the tallest of the three men.
Jackson initially refused to show his hands and instead turned so his right side was
obscured, but eventually he laid down as ordered and placed his hands behind his
back. Landi testified that he then handcuffed Jackson and asked if he had a gun.
According to Landi, Jackson “gestured” toward the .22 caliber revolver in a back
pocket and replied, “It’s there.” Jackson and the other two men were arrested
moments later when Church and his passenger arrived and identified Jackson as
the man who threatened them with a hand gun.

       In denying Jackson’s motion to suppress, the district court held that the
police had conducted a valid investigatory stop under Terry v. Ohio, 392 U.S. 1
(1968). On appeal Jackson takes exception with that conclusion and argues that
No. 05-1797                                                                      Page 3
the description of the attackers, at least as it was given by the victims and conveyed
in Officer Hufford’s report, “was so vague and generalized as to apply to any black
male in the city of Rock Island who happened to be on the public streets.” We
review a district court’s determination of reasonable suspicion de novo. Ornelas v.
United States, 517 U.S. 690, 697 (1996); United States v. Ganser, 315 F.3d 839, 843
(7th Cir. 2003).

        A police officer must possess specific and articulable facts giving rise to a
“reasonable suspicion” that a person has or is about to engage in criminal activity
before detaining that individual to investigate. See United States v. Lenoir, 318
F.3d 725, 729 (7th Cir. 2003); United States v. Scheets, 188 F.3d 829, 837 (7th Cir.
1999). The officers involved in the stop need not personally be aware of all of the
facts justifying the stop; it is sufficient for the officers to share their collective
knowledge of the events to develop a reasonable suspicion. See United States v.
Hensley, 469 U.S. 221, 232-33 (1985); United States v. Nafzger, 974 F.2d 906, 910
(7th Cir. 1992). In assessing whether the officers’ suspicion was reasonable, we
examine the totality of the circumstances from the officers’ perspective at the time
of the stop. United States v. Hendricks, 319 F.3d 993, 1001 (7th Cir. 2003). As
such, we have held that an individual’s reaction to the arrival of the police, the
similarity of the individual to a police-bulletin description of a person involved in a
crime, and temporal and geographic proximity of the individual to the offense are
all factors that can give rise to a reasonable suspicion. See Lenoir, 318 F.3d at 729.

       At the outset, we reject Jackson’s argument that the radio broadcast was so
general as to encompass any black male then walking the city streets. Officer
Hufford radioed that the suspects were (1) three (2) black (3) men (4) wearing dark
clothing and last seen (5) walking together (6) south on 14½ Street near 9th
Avenue, and that one of the men was (7) taller than the other two men. This
broadcast included sufficient details to satisfy the constitutional standard. See
United States v. Broomfield, 417 F.3d 654, 654-55 (7th Cir. 2005) (stating that
police were justified in stopping defendant based on dispatch stating that a store in
the vicinity had just recently been held up by “a black man wearing dark clothing
and brandishing a silver-colored pistol” who fled on foot).

       Jackson’s argument, though, misses the point. The Fourth Amendment is
not implicated until a person is actually stopped by police, see Terry v. Ohio, 392
U.S. 1, 16-17 (1991); United States v. Askew, 403 F.3d 496, 506-07 (7th Cir. 2005),
and we examine the totality of the circumstances from the officers’ collective
perspectives at the time of the stop to determine the presence of reasonable
suspicion, Hendricks, 319 F.3d at 1001; Nafzger, 974 F.2d at 910. Therefore, the
relevant question is whether the three officers, at the moment they exited their cars
and ordered Jackson and his companions to stop, had reasonable suspicion based
upon all of the events that occurred up until that specific moment. When viewing
No. 05-1797                                                                 Page 4
the events in this light, it is apparent that the information broadcast by Officer
Hufford is not the sum of what gave reasonable suspicion to believe that Jackson
and his companions were the men that attacked Church and his passenger. By the
time Jackson was stopped, Landi had located him and the other two men
approximately five blocks from the crime scene and within minutes after Officers
Sisler and Hufford encountered Church and his passenger. Landi saw no one else
on the street at that time of the night other than Jackson and his companions, and
when they observed him, they walked away. Viewing these facts in their totality,
see Hendricks, 319 F.3d at 1001, the officers had a reasonable suspicion that
Jackson and his companions were the men who attacked Church and his passenger.
See Broomfield, 417 F.3d at 654-55; Lenoir, 318 F.3d at 729.
                                                                          AFFIRMED.